Exhibit 10.27

ADDENDUM NO. 4

to the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: March 31, 2013 (the “Contract”)

issued to

AFFIRMATIVE INSURANCE COMPANY Burr Ridge, Illinois

(the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED IN THE INTERESTS AND LIABILITIES

AGREEMENT(S) ATTACHED TO AND FORMING PART OF THE CONTRACT

(the “Reinsurer”)

Effective on June 30, 2013, applying to losses occurring on or after that date,
the following shall be added as paragraph E to Article 3 – Retention and Limit
(as previously amended by Addendum No. 1), of the Contract

 

  E. Notwithstanding the above, as respects business produced in the State of
Texas, as respects the period June 30, 2013 through the end of the first
Contract Year, both days inclusive, the Company shall cede, and the Reinsurer
shall accept as reinsurance, a quota share percentage of losses occurring during
the period June 30, 2013 through the end of the first Contract Year, equal to
the ratio that (1) 80% of the Company Gross Net Earned Premium Income for such
business, less (2) $10,000,000 bears to (3) the Company’s Gross Net Earned
Premium Income for said business for the period June 30, 2013 through the end of
the first Contract Year. In the event premium and loss for Texas business have
been previously accounted for in the monthly bordereau reporting hereunder for
the first Contract Year, adjustments shall be made with the monthly report due
hereunder for the month of October, 2013.

Effective June 30, 2013, applying to Policies in force, written or renewed on or
after that date, the following Premium Article shall apply in lieu of Article 10
– Premium (previously amended by Addendum No. 2):

 

  A. Except as provided in paragraph B below, as premium for the reinsurance
provided hereunder, the Company shall cede to the Reinsurer 80.0% of the
unearned portion of its Gross Net Written Premium Income applicable to Policies
in force on June 30, 2013, and 80.0% of its Gross Net Written Premium Income
thereafter.

 

  B. Notwithstanding paragraph A above, as premium for the business produced in
the State of Texas, for reinsurance provided hereunder for the period June 30,
2013 through the end of the first Contract Year, the Company shall cede to the
Reinsurer the quota share percentage, determined in paragraph E of the Retention
and Limit Article, of the unearned premium for business in force at June 30,
2013, and of its Gross Net Written Premium Income thereafter. In the event
premium for Texas business has been accounted for in the monthly bordereau
reporting hereunder for the first Contract Year, adjustments shall be made with
the monthly report due hereunder for the month of October 2013.



--------------------------------------------------------------------------------

All other terms and conditions of the Contract shall remain unchanged.

IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly authorized representatives as follows:

on this 13th day of November, in the year 2013.

AFFIRMATIVE INSURANCE COMPANY

                         /s/ Michael J. McClure                        

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT



--------------------------------------------------------------------------------

ENDORSEMENT NO. 4

to the

INTERESTS AND LIABILITIES AGREEMENT

Effective: March 31, 2013 (the “Agreement”)

of

GREENLIGHT REINSURANCE, LTD.

(the “Subscribing Reinsurer”) with respect to the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: March 31, 2013 (the “Contract”)

issued to

AFFIRMATIVE INSURANCE COMPANY Burr Ridge, Illinois

(the “Company”)

Addendum No. 4 to the Contract, as executed by the Company, shall form part of
the Contract, effective June 30, 2013.

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Endorsement to be
executed by its duly authorized representative(s) as follows:

This 6th day of November, in the year 2013.

GREENLIGHT REINSURANCE, LTD.

                         /s/ Jim Ehman /s/ BB                        

Market Reference Number: GLRE 1745A